Title: To James Madison from John Chandler, 13 September 1813
From: Chandler, John
To: Madison, James


          
            Sir,
            NewPort Md. 13th Sept 1813
          
          On the 8th. of August last I had Seven Negroes which obtain’d possesson of a Boat belonging to the U. States which had been left by the

Commander of the Potomack Squadren of Gun Boats with a M Rowand of Virginia and Succeeded in geting on Board a British Vessel; this loss at once brings poverty and distress on me with two Helpless Children and an ag[e]d Father.
          I have understood that the English are willi[n]g to give up property (say Negroes) when they are desireous of returning with their owners, if so and there is no impropriety in allowing me to pursue them even if they are in Bermuda; I would Gladly embrace an oppertunity of going after them provided there is any Flagg Vessel going in which I could get a passage; if it is proper for me to ask or obtain Such permission I trust you will inform me by next male and give me Such instructions as are Nec[e]ssary.
          When you reflect that this property is my all, and that it is the hard earnings of a Life which has been almost entirely devoted to being usefull to my Family, I hope you will if possable devise Some means for me to again obtain it, if it Should appear to you improper for me to pursue those Negroes I hope You will nevertheless inform me; for in Whatever Situation the Ravages Commited by these Plunder[er]s of the Human race may leave me; I hope I stile have A Country Willing and I hope I may add anxious to Stretch its friendly arm to appease as much as possable those fatal Calamitys So Severely felt by Individuals.
          I shall be releivd from a Susspence of no Small degree when I receive your an[s]wer; which I pray may be as Soon as Convenient Yr Mo. Obt. Hbl. Servt
          
            Jno Chandler
          
        